UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4893


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WARREN F. TONSING, JR.,

                Defendant - Appellant.



                            No. 14-4894


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GLENN ADKINS, JR.,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge.   (3:12-cr-00259-RJC-DCK-2; 3:12-cr-00259-
RJC-DCK-1)


Submitted:   September 30, 2015           Decided:   October 22, 2015


Before GREGORY and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Andrew B. Banzhoff, DEVEREUX & BANZHOFF, PLLC, Asheville, North
Carolina; Richard H. Tomberlin, LAW OFFICE OF RICHARD H.
TOMBERLIN, Charlotte, North Carolina, for Appellants.       Jill
Westmoreland Rose, Acting United States Attorney, Amy E. Ray,
Chief of Appeals, Asheville, North Carolina; Leslie R. Caldwell,
Assistant Attorney General, Sung-Hee Suh, Deputy Assistant
Attorney General, Patrick Donley, William Bowne, James I.
Pearce, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Warren Tonsing, Jr., and Glen Adkins, Jr., were convicted

by a jury of conspiracy to commit wire fraud, conspiracy to

commit money laundering, and several substantive counts of wire

fraud and money laundering.             The district court varied downward

and sentenced Tonsing to 144 months’ imprisonment and Adkins to

300 months’ imprisonment.             On appeal, Appellants argue that the

district court erred in denying their motions for judgment of

acquittal     under    Fed.     R.    Crim.       P.   29      because     their   money

laundering offenses merged with their wire fraud offenses, that

the     district      court     was     required          to     submit     Appellants’

restitution amounts and the facts underlying the application of

the Sentencing Guidelines to the jury, and that the district

court     procedurally        erred     in       applying        several     sentencing

enhancements.         The Government responds that Appellants waived

their merger argument by failing to assert it in their Rule 29

motions, and that the remaining arguments are without merit.                          We

affirm.

      We agree with the Government that Appellants waived their

merger    argument     by     failing   to       assert     it    in   their   Rule   29

motions.    See United States v. Chong Lam, 677 F.3d 190, 200 (4th

Cir. 2012) (“When a defendant raises specific grounds in a Rule

29 motion, grounds that are not specifically raised are waived

on appeal.”).      We also conclude that the district court was not

                                             3
required to submit the facts underlying Appellants’ Guidelines

calculations and restitution amounts to the jury.                          See United

States v. Booker, 543 U.S. 220, 233 (2005) (approving judicial

factfinding with respect to advisory Guidelines); United States

v. Day, 700 F.3d 713, 732 (4th Cir. 2012) (rejecting claim that

jury must decide restitution amount).

      In assessing Appellants’ challenges to the application of

the Guidelines, we review the district court’s factual findings

for   clear   error   and    its    legal      conclusions       de    novo.     United

States v. Alvarado Perez, 609 F.3d 609, 612 (4th Cir. 2010).

“[W]e     afford   considerable          deference    to    a     district       court’s

determinations     regarding       the    reliability       of    information       in   a

PSR,”   and   will    not    disturb      such    determinations         absent     “the

definite and firm conviction that a mistake has been committed.”

United States v. McDowell, 745 F.3d 115, 120 (4th Cir. 2014)

(internal quotation marks omitted), cert. denied, 135 S. Ct. 942

(2015).

      Appellants first argue that the district court erred in

calculating    the    loss    amounts       and   number     of       victims.      When

calculating the loss attributable to a defendant, a district

court “need only make a reasonable estimate of the loss, given

the available information.”              United States v. Miller, 316 F.3d
495, 503 (4th Cir. 2003).                A Government witness testified at

sentencing    regarding      his   estimation        of    the    loss    amounts    and

                                           4
number of victims, and the district court adopted loss amounts

that were considerably lower than these estimates.                         The district

court     did    not      err    in    finding       that     these     estimates      were

reasonable and supported by a preponderance of the evidence, and

in applying sentencing enhancements based on these estimates.

       Appellants next challenge the application of the vulnerable

victim enhancement.             This enhancement applies when “a victim was

unusually vulnerable” and “the defendant knew or should have

known of such unusual vulnerability.”                       United States v. Llamas,

599 F.3d 381, 388 (4th Cir. 2010).                       The district court found

that    Appellants’        victims         were     vulnerable       because    they    had

already     invested        money          in   Appellants’      scheme,       and     that

Appellants knew of this vulnerability.                      Because this finding is

not clearly erroneous, the enhancement was properly imposed.

       Finally, Adkins argues that the district court erred by

applying    a     three-level         supervisory       role     enhancement.          “[A]

district        court’s     determination            that    a   defendant       held    a

leadership role in criminal activity is essentially factual and,

therefore,       is    reviewed       on    appeal    for    clear    error.”        United

States v. Steffen, 741 F.3d 411, 414 (4th Cir. 2013).                                “[T]he

aggravating role adjustment is appropriate where the evidence

demonstrates       that    the       defendant      controlled    the    activities      of

other     participants          or    exercised       management       responsibility.”

Llamas, 599 F.3d at 389 (internal quotation marks omitted).                              At

                                                5
trial,    a   coconspirator        testified     that    Adkins       was   “second    in

command” and ran the call center while their leader, Jeffrey

Bonner, was out, and another coconspirator testified that Adkins

and Bonner had interviewed him for his position, and that Adkins

once    wrote   a    new   pitch    for   him    to    use.      We    find   that    the

district court did not clearly err in crediting this testimony

and concluding that Adkins was a manager or supervisor.

       Accordingly, we affirm the judgment of the district court.

We deny Adkins’ motions for leave to file pro se briefs.                              See

United States v. Penniegraft, 641 F.3d 566, 569 n.1 (4th Cir.

2011).    We also deny Adkins’ motion to reconsider the denial of

his    motion   to    relieve      counsel,     deny    as    moot    his   motions    to

reconsider the orders deferring ruling on his motions for leave

to file pro se briefs, deny his motion to reconsider the denial

of his motions for judicial notice and imposition of sanctions,

and deny his petition for reconsideration regarding his request

for    investigative       services.      We     dispense      with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                          6